Citation Nr: 0702933	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  06-21 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for urethral stricture 
and incontinence, secondary to service-connected gunshot 
wound of the right buttock and penis, or compensation for 
this disability under 38 U.S.C.A. § 1151.  

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), with anxiety and depression, 
currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to October 
1946.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta , Georgia (RO), which denied the benefits sought on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record discloses that in October 
2006, the veteran submitted additional VA and private medical 
records that are pertinent to his claim for compensation 
under 38 U.S.C.A. § 1151.  The veteran did not waive initial 
consideration of this evidence by the RO, and thus the case 
must be returned to the RO for initial consideration of this 
evidence and for issuance of a supplemental statement of the 
case.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed.Cir. 2003).

Documentation in the claims file indicates that in April 2005 
the veteran refused a VA PTSD examination in Gainesville, 
Florida, because he was too sick to travel.  In October 2006, 
the veteran's representative requested that VA provide the 
veteran an examination closer to his home.  The VA's 
resourses are limited and it is not clear that this is 
possible, but it is also not clear if this is impossible. 

The Board concludes that a current VA examination is 
necessary in order to comply with VA's duty to assist.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Under 
38 C.F.R. § 3.655, when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination is scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit that was previously disallowed, or a claim for 
increase, the claim shall be denied.   As a result, if the 
veteran fails to attend his PTSD examination, this claim must 
be denied by the VA on this basis. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
examination by an appropriate VA 
examiner, at a VA facility as close as 
possible to the veteran's home, if 
possible, to determine the nature and 
current level of severity of the 
veteran's service-connected PTSD, with 
anxiety and depression.  

The veteran is notified that a failure to 
attend a VA examination regarding his 
PTSD claim will result in the denial of 
this claim, even if it was not possible 
for the RO to have the veteran examined 
at a VA facility closer to the veteran's 
residence. 

The claims file must be made available to 
the examiner.  The examination should 
comply with AMIE protocols for the 
appropriate examination.  A complete 
rationale for all opinions expressed must 
be provided.  If the examiner finds it 
impossible to provide an opinion without 
resort to pure speculation, the examiner 
should so indicate.

2.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

3.  Then, readjudicate the veteran's 
claim for entitlement to service 
connection for urethral stricture and 
incontinence, secondary to service-
connected gunshot wound of the right 
buttock and penis, or compensation for 
this disability under 38 U.S.C.A. § 1151; 
and entitlement to an evaluation in 
excess of 50 percent for PTSD, with 
anxiety and depression, with 
consideration of the evidence received by 
VA in October 2006 and any other evidence 
added to the record since the issuance of 
the Statement of the Case in May 2006.  
If any benefit sought on appeal remains 
denied, provide the veteran with an SSOC.  
The SSOC should contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

